UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 [17 CFR 270.17f-2] 1. Investment Company Act File Number: Date Examination completed: 811-04985 May 29, 2015 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Templeton Emerging Markets Fund 4. Address of principal executive office: (number, street, city, state, zip code) 300 S.E. 2nd Street, Fort Lauderdale, FL 33301-1923 [PWC LOGO] Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Funds Templeton Global Income Fund Templeton Global Smaller Companies Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Templeton International Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds Franklin ETF Trust and the Board of Directors of Templeton Russia and East European Fund, Inc. Templeton Growth Fund, Inc. Templeton Dragon Fund, Inc. PricewaterhouseCoopers LLP, PricewaterhouseCoopers Center, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of March 31, 2015.
